DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed October 29, 2020 is acknowledged.  Claims 1-20 are pending in the application.  Claims 1-8 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 20 recites “the colorant when in aqueous solution at pH 8.0 …” at lines 1-2, and this claim depends upon claims 19, 18, and 9.  It is uncertain if “the colorant” refers to the natural blue anthocyanin-containing colorant itself (claims 18 and 19) OR the one or more fractions of the natural blue anthocyanin-containing colorant …when in aqueous solution at pH 8 (claim 9, lines 4-5).  Therefore, the scope of the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen US 20040022904 (hereinafter “Nguyen”) in further view of Lin et al. “Characterisation of the pigment components in red cabbage (Brassica oleracea L. var.) juice and their anti-inflammatory effects on LPS-stimulated murine splenocytes” (hereinafter “Lin”).
With respect to claims 9, 11, 13, and 18-20, Nguyen discloses a hard coated confectionery item (claim 11) comprising a core and at least one layer of aqueous syrup with a pH ranging from 7-9 (about 7.9) that contains natural blue anthocyanin colorant (claim 13).  The anthocyanin may be extracted from red cabbage (claims 18 and 19) (Abstract; and paragraphs [0002], [0007], [0014], [0015], [0017], [0020], [0024], [0034], and [0041]).
However, Nguyen does not expressly disclose fraction(s) of the natural blue anthocyanin containing colorant.
Lin discloses red cabbage has been used as a colorant in food systems.  The pigment components of red cabbage were characterized.  The red cabbage juice was subjected to chromatographic fractionation.  The major pigment compounds of red cabbage juice were distributed in fractions 2, 3, and 4, and the pigment components can be further separated and purified.  The anthocyanins malvidin and malvidin glucosides exist in the red cabbage juice and fractions thereof (fractions 2-4), and it is well understood in the art that malvidin and malvidin glucosides turn blue in alkaline conditions (P771-P772, 1. Introduction; P772-P774, 2. Materials and methods; P776-777, 3.4 High performance liquid chromatography (HPLC) of red cabbage juice and its 
Based upon the fact that Nguyen and Lin similarly teach blue anthocyanin containing colorants, Lin teaches colorant from red cabbage can be used in food systems (P772, 1. Introduction), and Nguyen discloses the anthocyanin may be any anthocyanin (paragraph [0024]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Lin, to select the fraction(s) of a natural blue anthocyanin-containing colorant sourced from red cabbage in the product of Nguyen based in its suitability for its intended purpose with the expectation of successfully preparing an aesthetically desirable confectionary composition.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of 
Nguyen in view of Lin does not expressly disclose the one or more fractions of the natural blue anthocyanin-containing colorant have a maximum absorbance of 619 nm to 635 nm when in aqueous solution at pH 8 (claim 9), the maximum absorbance value of the one or more fractions of the natural blue anthocyanin-containing colorant is higher than the maximum absorbance value of the natural blue anthocyanin-containing colorant (claim 9), and the colorant when in an aqueous solution at pH 8.0 has a maximum absorbance that is from about 7 to about 10 nm higher than the maximum absorbance of red cabbage extracted when in an aqueous solution at pH 8.0 (claim 20). 
Absent any clear and convincing evidence to the contrary, these characteristics would naturally occur from said product since the combination of ingredients has been shown to be obvious in view of Nguyen and Lin and the pH of the blue aqueous solution containing the anthocyanin disclosed in Nguyen encompasses the presently claimed pH (paragraphs [0017], [0034], and [0041]).  Additionally, Nguyen teaches increasing the pH of the natural blue anthocyanin-containing colorant from 3.5 to 7.9 in the example (paragraphs [0037]-[0039]), it is well understood in the art that increasing the pH shifts the maximum absorbance (increases), Lin teaches pigments in red cabbage juice and fractions thereof include anthocyanins with an absorption maximum at 560 nm (range from 480-630 nm which overlaps the presently claimed range) (P775, 3.1 UV-vis absorption spectra of red cabbage juice; and P778, 4. Discussion), and these claimed features are an intended result of the combination of ingredients in the claimed product.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."). 
Regarding claims 10 and 12, Nguyen discloses mixing the natural blue colorant with a natural yellow colouring (paragraphs [0013] and [0035]).
With respect to claims 14 and 15, Nguyen discloses preparing dragee type confections (hard candy) with conventional coating process comprising the deposition of a plurality of sublayers by a succession of phases of application and drying carried out, for example, in a pan (paragraph [0032]), and the cores of the dragee type confections are coated with successive layers of sugars or other substances such as polyols, gums, and natural polymers (paragraph [0031]).
With respect to claims 16 and 17, although Nguyen in view of Lin does not expressly disclose the natural blue anthocyanin-containing colorant when in an aqueous solution at pH 8.0 at a concentration in a range of 1 ppm to 1000 ppm has an h° value Nguyen discloses preferably the blue color has any L value, an a value between -20 and +20, and a b value between -60 and -30 as defined in the L, a, b colorimetric system and the colorant is stable even after 6 months (paragraphs [0022], [0025], and [0027]).  Further, the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, .

Response to Arguments
Applicant’s arguments filed October 29, 2020 has been fully considered, but they are unpersuasive.
Applicant argues Nguyen does not disclose using any particular fractions of anthocyanin molecules and fails to disclose any procedures of fractioning extracts from said vegetables and berries. Even further, Nguyen does not provide any information regarding any specific components present in the naturally occurring juices, but rather focuses on juices in their whole form.  Furthermore, Applicant submits that even if the pH of the red cabbage juice was to be adjusted to, e.g., 7.9, as suggested by the Examiner, neither the composition, nor the color properties of said colorant composition would be the same as that of the colorant recited in claim 9, as illustrated in the comparative Example 1, which states that the colorant disclosed by Nguyen, when prepared at pH 8, had the maximum absorbance of 610 nm, not from 619 nm to 630 nm, as recited in claim 9.  Applicant respectfully submits that WO2004/012526 is a PCT counterpart of Nguyen, and the inventors of the present application have specifically addressed that the colorant of Nguyen is not an acceptable match for the color of FD&C Blue No. 1. However, this color was acceptable for applications of Nguyen, as Nguyen fails disclose or provide a motivation to fractionate fruit or vegetable extracts.  Additionally, Nguyen does not provide any motivation to modify the naturally occurring colorant in any way other than simply adding sugar to, e.g., a powdered coloring (as in 
Examiner disagrees.  With respect to the comparative example 1 of the instant specification (paragraph [0103]), Applicant indicates the maximum absorbance of the red cabbage anthocyanin solution disclosed in the examples of WO2004/012526 (patent family member of Nguyen US 20040022904) was 610 nm.  While this maximum absorbance falls outside the currently claimed range of 619 nm to 635 nm, the maximum absorbance of Nguyen is so close to the currently claimed range as well as the previously claimed range of 615 nm to 635 nm that one skilled in the art would have expected the red cabbage anthocyanin solution of Nguyen to have a blue color at a pH of 8.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).  Additionally, the color of the claimed edible product comprising the natural blue anthocyanin-containing colorant is merely an aesthetic feature, and Applicant is reminded that the In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
As disclosed above, while Nguyen does not expressly disclose fraction(s) of the natural blue anthocyanin containing colorant, Lin is relied upon for this teaching.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found in the references themselves as well as knowledge generally available to one of ordinary skill in the art.  Given that Nguyen and Lin similarly teach blue anthocyanin containing colorants, Lin teaches colorant from red cabbage can be used in food systems (P772, 1. Introduction), and Nguyen discloses the anthocyanin may be any anthocyanin (paragraph [0024]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Lin, to select the fraction(s) of a natural blue anthocyanin-containing colorant sourced from red cabbage in the product of Nguyen based in its suitability for its intended purpose with the expectation of 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Applicant argues Lin does not disclose that that the "pigment components were fractionated". Lin merely discloses a UV-Vis spectrum of crude red cabbage extract and does not suggest or identify any specific compounds or mixtures thereof, anthocyanin or otherwise, that would provide the claimed absorption properties. Contrary to the Examiner's assertion, Lin does not disclose that red cabbage juice has "absorption peak 
Applicant further respectfully submits that the first two paragraphs in the Discussion section of Lin are directed to a general overview of various anthocyanins and is in no way specific to red cabbage anthocyanins.  Notably, none of these references listed in the bibliographical section of Lin disclose absorption maxima of red cabbage anthocyanins, and these references are directed to botanically distinct species. Aconitum chinense is a flowering plant of the genus Aconitum, family Ranunculaceae and is not related to red cabbage. Therefore, not only does the UV-Vis spectrum shown by Lin fail to provide any evidence that red cabbage extract includes compounds that have a maximum absorbance of from 619 nm to 635 nm, the reference strongly indicates that an entirely different source is needed to obtain a "purplish blue color".  It should be noted, however, that, a person of ordinary skill in the art would never look to incorporate parts of Aconitum chinense in edible products because all parts of this plant are extremely toxic. In fact, this plant has historically been used as a poison on arrows and therefore certainly would not be appropriate for consumption. Likewise, Salvia patens is a flowering plant with blue flowers. While not toxic like Aconitum chinense, this plant is nevertheless neither fruit nor a vegetable, let alone a red cabbage.  Lin discloses that red cabbage anthocyanins have absorption maximum at 560 nm, regardless of whether the cabbage juice is subjected to a chromatographic fractionation. Additionally, Lin discloses that there exist anthocyanins that have higher λmax values, 
Examiner disagrees.  As disclosed above, Lin discloses red cabbage has been used as a colorant in food systems.  The pigment components of red cabbage were characterized.  The red cabbage juice was subjected to chromatographic fractionation.  The major pigment compounds of red cabbage juice were distributed in fractions 2, 3, and 4, and the pigment components can be further separated and purified.  The anthocyanins malvidin and malvidin glyucosides exist in the red cabbage juice and fractions thereof (fractions 2-4), and it is well understood in the art that malvidin and malvidin glucosides turn blue in alkaline conditions (P771-P772, 1. Introduction; P772-P774, 2. Materials and methods; P776-777, 3.4 High performance liquid chromatography (HPLC) of red cabbage juice and its chromatographic fractions through Sephadex LH-20 column; P778-P780, 4. Discussion; and P780, 5. Conclusions).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson,
While Nguyen in view of Lin does not expressly disclose the one or more fractions of the natural blue anthocyanin-containing colorant have a maximum absorbance of 619 nm to 635 nm when in aqueous solution at pH 8  and the maximum absorbance value of the one or more fractions of the natural blue anthocyanin-containing colorant is higher than the maximum absorbance value of the natural blue anthocyanin-containing colorant, these characteristics would naturally occur from said product since the combination of ingredients has been shown to be obvious in view of Nguyen and Lin and the pH of the blue aqueous solution containing the anthocyanin disclosed in Nguyen encompasses the presently claimed pH (paragraphs [0017], [0034], and [0041]), absent any clear and convincing evidence to the contrary.  Additionally, Nguyen teaches increasing the pH of the natural blue anthocyanin-containing colorant from 3.5 to 7.9 in the example (paragraphs [0037]-[0039]), it is well understood in the art that increasing the pH shifts the maximum absorbance (increases), Lin teaches pigments in red cabbage juice and fractions thereof include anthocyanins with an absorption maximum at 560 nm (range from 480-630 nm which overlaps the presently claimed range) (P775, 3.1 UV-vis absorption spectra of red cabbage juice; and P778, 4. Discussion), and these claimed features are an intended result of the combination of ingredients in the claimed product.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an  Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
Applicant is also reminded that as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
Applicant argues it should also be noted that, the present disclosure provides ample evidence that the red cabbage composition, even if adjusted to have a pH of 8, does not have the claimed color properties, as evidenced by UV-Vis spectrometry.  Applicant respectfully submits that a person of ordinary skill in the art would recognize that such difference imparts distinct color properties (P9).
Examiner disagrees.  With respect to Table 3 (P23) and Table 4 (P25) of the instant specification (paragraph [0103]), Applicant indicates the maximum absorbance prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).  Additionally, the color of the claimed edible product comprising the natural blue anthocyanin-containing colorant is merely an aesthetic feature, and Applicant is reminded that the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Further, Applicant has not successfully demonstrated a coaction or cooperative relationship between the claimed ingredients that results in a new, unexpected and useful function since edible products and In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Applicant respectfully submits that only the present specification provides a disclosure of one or more fractions of a natural blue anthocyanin-containing colorant sourced from vegetable, fruit or combinations thereof that have maximum absorbance value of from 619 nm to 635 nm. For example, Figure 10 shows the compounds present in the 520-nm and 530-nm fractions that each contain three anthocyanins.  As such, a fraction of the vegetable or juice extract provides different color properties than the vegetable or juice extract as a whole. Neither Nguyen nor Lin, alone or in combination provide as much as a suggestion that such compounds are present in a red cabbage juice, much less any motivation to selectively isolate them (P12).
Examiner disagrees.  It is noted that the features upon which applicant relies (i.e., the specific anthocyanin compounds present in the 520-nm and 530-nm fractions in Fig. 10) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues as has been detailed in length in the present specification, natural colorants that provide the same color characteristics as synthetic colorants have been proven difficult to identify. At the time of filing, natural colorants that provide the same color characteristics as FD&C Blue No. 1 had not been known. To a person of ordinary skill in the art, the lack of such appropriate blue colorants also presented a unique challenge of obtaining natural green hue colorants. As there is increasing interest in the food industry to replace synthetic materials with natural ones, there is a demand and need in the industry to find such appropriate colorants. As such, the solution presented in the present specification addresses a unique but dire need in the industry that is not related to mere ornamentation (P12-P13).
Examiner disagrees.  Applicant is reminded that objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  See MPEP 716.01(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793